Title: From Thomas Jefferson to Littleton W. Tazewell, 10 April 1800
From: Jefferson, Thomas
To: Tazewell, Littleton W.



Dear Sir
Philadelphia April 10. 1800

Your favor of Mar. 29. is duly recieved and the object of the present is to answer your enquiries concerning mr Welch’s open account. consulting with the late mr T. Adams in 1774. about the importation of glass windows ready made & glazed for my house, he pressed me to address my commission to his friends Welch & co. I did so, making them a small shipment which turned out next to nothing, while the windows were much higher than expected. they sent them and there was a balance of I do not recollect how much. they arrived in 1775 after the non-importation agreement, and I had to buy them again at vendue. the immediate stoppage of intercourse prevented paiment. on recieving the account from Welsh in 1787. I informed him that as the confidence had been reposed in me, then a stranger to him, I would not deduct the 8. year’s interest, tho’ I did it in all other cases, and to close that matter I paid then (about 40£ sterl. I believe) the whole interest from 1774. to that time. mr Wickham had the settlement of this afterwards, and on an exact statement of principal & interest I gave him a 4th. bond for £150. payable July 1. 1801. with interest from Aug. 26. 93. which bond he has doubtless delivered you with the three which were given for mr Wayles’s debt to the same house, my portion of which was £981.
The bankrupt law has passed all the branches. the bill for the election of President & V.P. passed the Senate in a much worse form than that in which Duane published it. for they struck out the clause limiting the powers of the electoral committee, and extended it to all subjects of enquiry. what it’s fate will be in the lower house we know not. the bill for preventing judges from being ambassadors &c was rejected by the Senate; so was that from the lower house for preventing the interference of the military at elections. but they have read a 2d time an excellent bill, allowing the states to modify their jury laws. whether it will pass or not, cannot be said. there has been a grand Judiciary bill on the anvil, which would have added about 90. or 100,000 D. to the present annual expence of the Judiciary, and 27. or 29. judges to the present number. it has been considerably reduced in it’s dimensions in the lower house; and whether it will pass there or in the Senate is still to be seen. I expect we shall rise the 1st. or 2d. week in May. there is such a change in the public sentiment, & it is so rapidly progressive, that we count confidently that the next election will place a decisive majority of republican politics in the H. of R. and bring the Senate almost to a balance. even the eastern states  are getting under way: but the dominion of the church & the law there, will keep their eyes long shut to abuses. you have heard of the proceedings against Duane. the marshal has not yet been able to lay hold of him. mr Cooper (author of the pamphlet I sent you) is indicted here for a letter he addressed to the President in the public papers last fall. an English lawyer would be as much puzzled to find indictable matter in it, as in the matter for which Frothingam of N. York was fined & imprisoned. the fate of mr Cooper however before a jury named by the Marshal, is not doubted. a printer in Vermont is indicted for printing mr Mc.Henry’s letter to Genl. Darke. under this prosecution, the press must yield. in the election which has just taken place of a Governor for Massachusets, we are informed that in 3. of the most populous counties of that state, not a single printer could be found who would venture to insert a single paper in favor of the republican candidate.  we have no European news but what is in the papers. nothing has been permitted to be known from the dispatches from our envoys. there was a rumor [that] they were recieved, and it still continues, that England will consider our peace with France as a cause of war with her: and there are some indications [&] foundation for this. the injury it would be to Gr. Britain herself seems to make it improbable. appearances threaten a bloody campaign in Europe. there is nothing in nature corresponding with the man of Europe, except the tyger of Africa.  heaven send us peace and good prices, & preserve us in our sober [liv]es. accept assurances of sincere esteem from Dear Sir
Your most obedt. servt

Th: Jefferson

